



WARNING

The President of the panel hearing this appeal directs
    that the following should be attached to the file:

An order restricting publication in this proceeding
    under ss. 486.4(1), (2), (3) or (4) or 486.6(1) or (2) of the
Criminal Code
shall continue.  These sections of
the Criminal Code
provide:

486.4     (1)
Subject to subsection (2), the presiding judge
    or justice may make an order directing that any information that could identify
    the complainant or a witness shall not be published in any document or
    broadcast or transmitted in any way, in proceedings in respect of

(a)     any of the following offences;

(i)   an offence under section 151, 152,
    153, 153.1, 155, 159, 160, 162, 163.1, 170, 171, 172, 172.1, 173, 210, 211,
    212, 213, 271, 272, 273, 279.01, 279.02, 279.03, 346 or 347,

(ii)  an offence under section 144
    (rape), 145 (attempt to commit rape), 149 (indecent assault on female), 156
    (indecent assault on male) or 245 (common assault) or subsection 246(1)
    (assault with intent) of the
Criminal Code
, chapter C-34 of the Revised
    Statutes of Canada, 1970, as it read immediately before January 4, 1983, or

(iii) an offence under subsection 146(1)
    (sexual intercourse with a female under 14) or (2) (sexual intercourse with a
    female between 14 and 16) or section 151 (seduction of a female between 16 and
    18), 153 (sexual intercourse with step-daughter), 155 (buggery or bestiality),
    157 (gross indecency), 166 (parent or guardian procuring defilement) or 167
    (householder permitting defilement) of the
Criminal Code
, chapter C-34
    of the Revised Statutes of Canada, 1970, as it read immediately before January
    1, 1988; or

(b)     two or more offences
    being dealt with in the same proceeding, at least one of which is an offence
    referred to in any of subparagraphs (a)(i) to (iii).

(2)
In proceedings in respect of the offences referred
    to in paragraph (1)(a) or (b), the presiding judge or justice shall

(a)  at the first reasonable
    opportunity, inform any witness under the age of eighteen years and the
    complainant of the right to make an application for the order; and

(b)  on application made by the
    complainant, the prosecutor or any such witness, make the order.

(3)
In proceedings in respect of an offence under
    section 163.1, a judge or justice shall make an order directing that any
    information that could identify a witness who is under the age of eighteen
    years, or any person who is the subject of a representation, written material
    or a recording that constitutes child pornography within the meaning of that
    section, shall not be published in any document or broadcast or transmitted in
    any way.

(4)
An order made under this section does not apply in
    respect of the disclosure of information in the course of the administration of
    justice when it is not the purpose of the disclosure to make the information
    known in the community. 2005, c. 32, s. 15; 2005, c. 43, s. 8(3)(b).

486.6     (1)
Every person who fails to comply with an order
    made under subsection 486.4(1), (2) or (3) or 486.5(1) or (2) is guilty of an
    offence punishable on summary conviction.

(2)
For
    greater certainty, an order referred to in subsection (1) applies to prohibit,
    in relation to proceedings taken against any person who fails to comply with
    the order, the publication in any document or the broadcasting or transmission
    in any way of information that could identify a victim, witness or justice
    system participant whose identity is protected by the order. 2005, c. 32, s.
    15.




COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Ellis, 2014 ONCA 119

DATE: 20140213

DOCKET: C56124

Doherty, Goudge and Hourigan JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Patrick Ellis

Appellant

R. Craig Bottomley and Chris Sewrattan, for the appellant

A. Rubaszek, for the respondent

Heard and released orally:  February 11, 2014

On appeal from the conviction entered by Justice G.
    DiTomaso of the Superior Court of Justice, dated December 16, 2011.

ENDORSEMENT

[1]

The trial judge gave detailed reasons which reveal a full appreciation
    of the evidence, the requirement that the Crown prove its case beyond a
    reasonable doubt, and the guiding principles as enunciated in
R. v. W.D.

[2]

We do not agree that he reversed the onus or reached a verdict by
    choosing between the competing versions of the relevant events.  The trial
    judge gave detailed, fully supportable reasons for rejecting the appellants
    evidence as incapable of raising a reasonable doubt.  He considered the appellants
    evidence in the context of the other evidence in arriving at that conclusion. 
    After engaging in what are commonly referred to as steps one and two of
W.D.
,
    the trial judge moved to step three.  He provided an equally detailed and
    equally supportable explanation for accepting the complainants evidence and
    concluding that her evidence, combined with the supporting evidence which he
    also accepted, satisfied him beyond a reasonable doubt that the appellant had
    sexually assaulted the victim.  In our view, the reasons do not reveal the
    errors alleged by the appellant.

[3]

The trial judges finding that the forensic evidence was neutral was a
    finding that the evidence did not assist in determining whether the victim had
    been sexually assaulted.  On the evidence of the expert, Exhibit 5 at trial, the
    trial judge was entitled to take that view of the evidence and conclude,
    therefore, that it could not leave him with a reasonable doubt as to the
    appellants guilt.

[4]

The conviction appeal is dismissed.

Doherty J.A.

S.T. Goudge J.A.

C.W. Hourigan J.A.


